United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 30, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-50771
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RAUL WONG RODRIGUEZ,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. 5:03-CR-565-2
                          --------------------

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Raul Wong-Rodriguez appeals from his conviction of

conspiracy to possess with intent to distribute methamphetamine.

Wong-Rodriguez challenges his sentence, raising several arguments

that are barred by the appeal-waiver provision of his plea

agreement.     See United States v. Burns, 433 F.3d 442, 450-51 (5th

Cir. 2005); United States v. Bond, 414 F.3d 542, 544 (5th Cir.

2005).   Wong-Rodriguez contends that he received ineffective

assistance of counsel in several respects, but the record is not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50771
                                -2-

sufficiently developed for us to address any of those

ineffective-assistance contentions.    See United States v. Higdon,

832 F.2d 312, 314 (5th Cir. 1987).    Finally, Wong-Rodriguez

contends that his indictment was duplicitous, and he raises a

claim based on a typographical error in counts of the indictment

to which he did not plead guilty.    Wong-Rodriguez’s guilty plea

waived his non-jurisdictional contentions regarding his

indictment.   See United States v. Lampazianie, 251 F.3d 519, 526

(5th Cir. 2001).

     AFFIRMED.